UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-2164


DENNIS A. GIVENS,

                Plaintiff - Appellant,

          v.

REBECCA RANDOLPH; MAIN STREET FINANCIAL SERVICES CORPORATION
(Holding Co. for) Main Street Bank; KEITH C. GAMBLE; PULLIN,
FOWLER, FLANAGAN, BROWN & POE, PLLC, individually, and
collectively,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:10-cv-00026-FPS-JSK)


Submitted:   February 28, 2011              Decided:   March 4, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dennis A. Givens, Appellant Pro Se.     Keith C. Gamble, PULLIN,
FOWLER, FLANAGAN, BROWN & POE, PLLC, Morgantown, West Virginia;
Stephen Mark Fowler, PULLIN, FOWLER, FLANAGAN, BROWN & POE,
PLLC, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dennis A. Givens appeals the district court’s order

denying his motion for sanctions pursuant to Federal Rule of

Civil Procedure 11.         We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.         Givens v. Randolph, No. 5:10-cv-00026-

FBS-JSK    (N.D.W.    Va.   Aug.   12,       2010   &   Sept.    15,    2010).     We

dispense    with     oral   argument     because        the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                         2